DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-10) and species 2 and species A in the telephone call with the applicant (see interview summary dated 4/8/21) without traverse is acknowledged.  In addition to claims 10, 11 that were withdrawn by the applicant.  Claims 4-5 are also drawn to non-elected species as claim 4 describes species 4.  Therefore, claims 4, 5, 10, 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In regard to claim 1, the recitation, “of the gas fraction produced at the outlet of the decompression” is indefinite for lacking antecedent basis for the gas fraction and the outlet.
The recitation “at which the cooled stream is added” is indefinite since the cooled stream is not added to the column.  Further even the at least partially condensed cooled stream is not added to the column at a location as implied by the recitation, rather the at least partially condensed cooled stream is separated (see stream 19, 17 of elected species figure 2).  Further there is no way to discern what level the fluid must be below since the portion of the feed stream that is added to the column is added at several locations and therefore cannot be below itself and therefore the recitation is not consistent with the disclosure.  If the applicant is pursuing a non-elected species, the subject matter must be removed.  
	In regard to claim 6, the recitation of a vapor stream is not consistent with the recitations of claim 1.  It would appear that the recitation of claim 6 is duplicating streams recited in claim 1 inconsistently.
	In regard to claim 7, the recitation, “rich in methane” is indefinite as being a relative term and there is no standard for discerning the requisite degree.
	The recitation, “contains nitrogen and oxygen” is redundant to the recitations of claim 1.
	The recitation, “CO2 rich” is relative and indefinite as there is no way to determine what is sufficiently rich.

	In regard to claim 9, the recitation “type” creates confusion as to what structures are included and not included.
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince (US 2019/0001263) in view of Pierre (US 2017/0167788).
	In regard to claims 1, 3, Prince teaches a cryogenic separation process for a feed stream (from 7 to 8) containing methane and air gases comprising nitrogen and oxygen 
Prince does not teach that a column head of the distillation column (62) is cooled by cooling the feed stream (1) coming from the decompression (see 66) by mixing the feed stream with a refrigerant fluid and does not teach that the refrigerant fluid is a dilution stream that is incombustible and more volatile than oxygen.  
However, Pierre teaches that it is well known to cool a column head of the distillation column (410) by cooling a feed stream (420) coming from a decompression (see 404, 418) by mixing the feed stream (420) with a refrigerant fluid (426; para. 45 - Liquid nitrogen), the refrigerant fluid (liquid nitrogen) is a dilution stream that is incombustible and more volatile than oxygen (nitrogen does no combust and is more volatile than oxygen).  The refrigerant providing improved separation of nitrogen from methane within the column and thus the amount of liquid methane separated (para. 41).  	Therefore it would have been obvious to a person of ordinary skill in the art to modify Prince with the refrigerant of Pierre for the purpose of providing improved separation and greater flexibility in providing the needed cooling to the column for a greater variety of operational conditions.

	In regard to claims 7-9, Prince, as modified, teaches the feed stream (from 7 to 8) is relatively rich in methane (para. 5 - 30-60%), contains nitrogen and oxygen (as already noted), and has a CO2 concentration that was previously reduced (by 5, 7); the CO2 concentration is reduced by adding a CO2 containing feed stream (1) into at least one purification unit (5, 7), the purification unit (5, 7) is a unit for purification by adsorption of the PSA or PTSA (see para. 27, 29) and wherein the PSA or PTSA is regenerated by means of the oxygen and nitrogen-rich gas stream (para. 33 - nitrogen distillate regenerates drawn from a column head of the distillation column (62).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 8, 2021